Title: Joel R. Poinsett to James Monroe, 16 November 1815
From: Poinsett, Joel R.
To: Monroe, James


                    
                        
                            Sir
                        
                        
                            Philadelphia
                            Nov. 16. 1815
                        
                    
                    I have received by a friend from Rio de Janeiro accounts from the river of Plate to the first of August.
                    
                    Shortly after I left Buenos Ayres, Posadas withdrew from the command, and Dn. Carlos Alvear was appointed Supreme Director. At this period the Expedition under Murillo was hourly expected on the shores of La Plata, and all parties united in the common defence. The undisguised ambition, and haughty manners of Alvear had long rendered him unpopular; and as soon as it was known that the expedition had proceeded from Cadiz against Caraccas and Carthagena, the Party opposed to him, whom I left organising their measures to effect a revolution, carried their project into execution. Alvear, the Larreas, Garcia, Vasquez, and several others were banished, and retired to Rio de Janeiro. Some were thrown into prison; among them, the Clergyman Vidal, and Mr. White, the latter for the sixth time.
                    The Cabildo elected Rondeau supre⟨me⟩ Director, in hopes, by his appointment, to reconcile the Chiefs of the Eastern shore of La Plata with the government of Buenos Ayres. Artigas remains, however, inflexible; he is in possession of the Eastern shore and of Montevideo, and has suspended all communication between that place and Buenos Ayres. San Martin commands about 2000 men at Mendoza; Alvarez officiates provisionally in Buenos Ayres as Supreme Director; Genl. Rondeau at the head of 8000 men has advanced beyond Potosi, and the royalists under Genl. Pezuela retire before him. I have the honor to be with great respect, Sir, Your Most Obt. Servt.
                    
                        J. R. Poinsett
                    
                